Case 2:19-cr-00192-7-BR Document 31 Filed 07/31/20 Page +-of- + RagelD-/ etD- Os T COURT

| NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT | FILED

FOR THE NORTHERN DISTRICT OF TEXAS | -—
AMARILLO DIVISION

  
 

UNITED STATES OF AMERICA

Plaintiff,

CLERK, U.S. DISTRICT COURT
By es
a Deputy

v. 2:19-CR-192-Z-BR-(1)

COSME ROJO-GONZALEZ

807 6On 009 FO FOn 600 60D 5On Loo

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 16, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation’) in the above referenced cause, Defendant
Cosme Rojo-Gonzalez filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Cosme Rojo-Gonzalez was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Cosme Rojo-Gonzalez; and ADJUDGES Defendant Cosme Rojo-Gonzalez guilty of Count
One in violation of 8 U.S.C. §§ 1326(a) and (b)(1) and 6 U.S.C. §§ 202(3), 202(4), and 557. Sentence

will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, July 31, 2020.

 

MAYTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
